Exhibit 10.7
 
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY STATE SECURITIES LAWS.  THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS
TO THIS NOTE UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO GUARDIAN 8 HOLDINGS THAT SUCH
REGISTRATION IS NOT REQUIRED.
 
TERM NOTE
 
DATED: September 19, 2013
 
FOR VALUE RECEIVED, GUARDIAN 8 HOLDINGS, a Nevada corporation (the “Borrower”),
hereby promises to pay to Kansas Resource Development Company (the “Holder”) or
its registered assigns or successors in interest, on order, the sum of Two
Hundred Fifty Thousand Dollars ($250,000.00)(the “Principal Amount”) together
with any accrued and unpaid interest hereon, on April 30, 2014 (the “Maturity
Date”) if not sooner paid.
 
The following terms shall apply to this Note:
 
1. Interest Rate.  Interest payable on this Note shall accrue at a rate per
annum (the “Interest Rate”) equal to twelve percent (12%) per annum.  Interest
on the Principal Amount shall be payable in full on the Maturity Date, whether
by acceleration or otherwise.  In the event of the redemption or conversion of
all or any portion of the Principal Amount, accrued interest on the amount so
redeemed or converted shall be paid on the date of redemption or conversion, as
the case may be.
 
2. Payment of Principal Amount.   The Borrower shall pay the Holder the entire
Principal Amount of this Note, if not earlier redeemed, on the Maturity Date in
one lump sum payment.
 
3. Optional Redemption of Principal Amount.  The Borrower will have the option
of prepaying the outstanding Principal Amount (“Optional Amortizing
Redemption”), in whole or in part, by paying to the Holder a sum of money equal
to one hundred percent (100%) of the Principal Amount to be redeemed, together
with accrued but unpaid interest thereon and any and all other sums due, accrued
or payable to the Holder arising under this Note (the “Redemption Amount”) on
the Redemption Payment Date (as defined below).  The Borrower shall deliver to
the Holder a notice of redemption (the “Notice of Redemption”) specifying the
date for such Optional Redemption (the “Redemption Payment Date”), which date
shall be not less than seven (7) business days after the date of the Notice of
Redemption (the “Redemption Period”).  On the Redemption Payment Date, the
Redemption Amount shall be paid in good funds to the Holder.  In the event the
Borrower fails to pay the Redemption Amount on the Redemption Payment Date as
set forth herein, then such Notice of Redemption will be null and void.
 
4. Events of Default. Upon the occurrence and continuance of an Event of Default
beyond any applicable grace period, the Holder may make all sums of principal,
interest and other fees then remaining unpaid hereon and all other amounts
payable hereunder immediately due and payable.  In the event of such an
acceleration, the amount due and owing to the Holder shall be 100% of the
outstanding principal amount of the Note (plus accrued and unpaid interest and
fees, if any) (the “Default Payment”).  The Default Payment shall be first
applied to accrued and unpaid interest due on the Note and then to outstanding
principal balance of the Note.
 
 
1

--------------------------------------------------------------------------------

 
 
The occurrence of any of the following events is an “Event of Default”:
 
i.  
Failure to Pay Principal, Interest or other Fees.  The Borrower fails to pay
when due any installment of principal or interest hereon in accordance herewith,
and such failure shall continue for a period of thirty (30) days following the
date upon which any such payment was due.

 
ii.  
Receiver or Trustee.  The Borrower shall make an assignment for the benefit of
creditors, or apply for or consent to the appointment of a receiver or trustee
for it or for a substantial part of its property or business; or such a receiver
or trustee shall otherwise be appointed.

 
iii.  
Judgments.  Any money judgment, writ or similar final process shall be entered
or filed against the Borrower or its property or other assets for more than
$50,000, and shall remain unvacated, unbonded or unstayed for a period of thirty
(30) days.

 
iv.  
Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation proceedings or
other proceedings or relief under any bankruptcy law or any law for the relief
of debtors shall be instituted by or against the Borrower.

 
5. Warrant. For every one dollar ($1.00) in original Principal Amount of this
Note, the Borrower shall issue the Holder one (1) warrant, as further described
and subject to the terms and conditions of the Warrant Agreement attached hereto
as Exhibit B.
 
6. Failure or Indulgence Not Waiver.  No failure or delay on the part of the
Holder hereof in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege.  All rights and remedies existing hereunder
are cumulative to, and not exclusive of, any rights or remedies otherwise
available.
 
7. Notices.  Any notice herein required or permitted to be given shall be in
writing and shall be deemed effectively given:  (a) upon personal delivery to
the party notified, (b) when sent by confirmed facsimile if sent during normal
business hours of the recipient, if not, then on the next business day, (c) five
days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt.  All communications shall be sent to the Borrower at:
Guardian 8 Holdings, 15230 N. 75th Street, Suite 1002, Scottsdale,
Arizona  85260, facsimile number 913-317-8858 and to the Holder at the address
and facsimile number set forth on the signature page of this Note, or at such
other address as the Borrower or the Holder may designate by ten days advance
written notice to the other parties hereto.
 
8. Amendment Provision.  The term “Note” and all reference thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented, and any
successor instrument issued hereunder, as it may be amended or supplemented.
 
9. Assignability.  This Note shall be binding upon the Borrower and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns, and may not be assigned by the Borrower without the
consent of the Holder.
 
 
2

--------------------------------------------------------------------------------

 
 
10. Governing Law.  This Note shall be governed by and construed in accordance
with the laws of the State of Nevada, without regard to principles of conflicts
of laws.  Any action brought by either party against the other concerning the
transactions contemplated by this Agreement shall be brought only in the state
courts of Nevada or in the federal courts located in the State of Nevada.  Both
parties agree to submit to the jurisdiction of such courts.  The prevailing
party shall be entitled to recover from the other party its reasonable
attorney’s fees and costs.  In the event that any provision of this Note is
invalid or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law. Any such provision which may prove invalid or unenforceable under any law
shall not affect the validity or unenforceability of any other provision of this
Note. Nothing contained herein shall be deemed or operate to preclude the Holder
from bringing suit or taking other legal action against the Borrower in any
other jurisdiction to collect on the Borrower’s obligations to Holder, to
realize on any collateral or any other security for such obligations, or to
enforce a judgment or other court in favor of the Holder.
 
11. Construction.  Each party acknowledges that its legal counsel participated
in the preparation of this Note and, therefore, stipulates that the rule of
construction that ambiguities are to be resolved against the drafting party
shall not be applied in the interpretation of this Note to favor any party
against the other.
 
IN WITNESS WHEREOF, the Borrower has caused this Note to be signed in its name
effective as of this 19th day of September, 2013.
 
GUARDIAN 8 HOLDINGS


By: /s/ C. Stephen Cochennet                       
                                                                           
      C. Stephen Cochennet, CEO/President




 


HOLDER:




/s/ George Shuck                                            
                                           
George Shuck, Chief Financial Officer


Address:                9393 West 110th Street, Suite 500
Overland Park, Kansas  66210


Facsimile #: 913-451-6750


 
3

--------------------------------------------------------------------------------

 
 
 

